COURT OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
NO.
2-06-097-CR
 
 
EUGENE EDWIN PETERSON                                           APPELLANT
 
                                                   V.
THE STATE OF TEXAS                                                                STATE
                                               ----------
         FROM COUNTY CRIMINAL COURT
NO. 5 OF DENTON COUNTY
                                               ----------
                  MEMORANDUM OPINION[1]
AND JUDGMENT
                                               ----------
We
have considered appellant=s AMotion
To Dismiss Appeal And Written Withdrawal Of Notice Of Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R.
App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal. See Tex. R. App. P.
42.2(a), 43.2(f).                                                                                                                                                                              PER
CURIAM
 
PANEL D:   LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)




 
DELIVERED: April 20, 2006                                           




[1]See Tex. R. App. P. 47.4.